In a proceeding pursuant to CPLR article 75, inter alia, to confirm an arbitration award, Deco Construction Corp. appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered November 16, 2005, which granted the petition.
Ordered that the order is affirmed, with costs.
An arbitration award may not be vacated unless it violates a strong public policy, is irrational, or clearly exceeds a specifically-enumerated limitation on the arbitrators’ power (see Matter of United Fedn. of Teachers, Local 2, AFT, AFL-CIO v Board of Educ. of City School Dist. of City of N.Y., 1 NY3d 72, 79 [2003]; Matter of Board of Educ. of Arlington Cent. School Dist. v Arlington Teachers Assn., 78 NY2d 33, 37 [1991]; Cifuentes v Rose & Thistle, Ltd., 32 AD3d 816 [2006]; Matter of Rockland County Bd. of Coop. Educ. Servs. v BOCES Staff Assn., 308 AD2d 452, 453 [2003]). An award made by an arbitration panel will not be vacated for errors of law or fact committed by the arbitrators unless the award exhibits a manifest disregard of the law (see Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471 [2006]; Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]; Matter of Sprinzen [Nomberg], 46 NY2d 623, 629 [1979]; Cifuentes v Rose & Thistle, Ltd., 32 AD3d 816 [2006]). Contrary to the appellant’s contentions, none of the grounds upon which an arbitration award may be vacated apply in this case.
Moreover, the appellant has not established that the arbitration award contained a mathematical miscalculation or computational error, or that “the award is imperfect in a matter of form, not affecting the merits of the controversy” (CPLR 7511 [c] [3]), which would warrant a modification of the award.
The parties’ remaining contentions are without merit. Prudenti, P.J., Santucci, Fisher and Angiolillo, JJ., concur.